Case 2:16-cr-00066-PA Document 508 Filed 09/14/20 Page 1 of 1 Page ID #:14624




                      UNITED STATES COURT OF APPEALS                      FILED
                            FOR THE NINTH CIRCUIT                           SEP 14 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
LEROY BACA,                                      No.   20-55361

                Defendant-Appellant,             D.C. Nos.    2:20-cv-01167-PA
                                                              2:16-cr-00066-PA-1
 v.                                              Central District of California,
                                                 Los Angeles
UNITED STATES OF AMERICA,
                                                 ORDER
                Plaintiff-Appellee.

Before:      RAWLINSON and BRESS, Circuit Judges.

      The request for a certificate of appealability (Docket Entry No. 2) is denied

because appellant has not shown that “jurists of reason would find it debatable

whether the [section 2255 motion] states a valid claim of the denial of a

constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S.

473, 484 (2000); see also 28 U.S.C. § 2253(c)(2); Gonzalez v. Thaler, 565 U.S.

134, 140-41 (2012).

      Any pending motions are denied as moot.

      DENIED.
